Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 57, 62-62, 65-55 and 69, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/22/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As discussed in the prior Office Action, all of GGPP synthase, dxs, mevalonate 5-kinase, IPP isomerase, mevalonate pyrophosphate decarboxylase are taught by the cited prior art to be part of a pathway for producing the isoprenoid geranylgeranyl pyrophosphate or geranylgeraniol.  Hexokinase contributes to the ability of a S. cerevisiae host cell to metabolize glucose and xylose and HSP70 contributes to the ability of a S. cerevisiae host cell to express heterologous proteins.

See Lubas et al. (O-Linked GlcNAc Transferase Is a Conserved Nucleocytoplasmic Protein Containing Tetratricopeptide Repeats, J. Biol. Chem. 272 (1997): 9316-24).  It is noted that recited SEQ ID NO: 13 (claim 12) appears to be a gene encoding an enzyme from Homo sapiens. O-linked acetylglucosamine transferase has no understood function in the synthesis of acetylglucosamine, acylation of any saccharide compound or synthesis of any isoprenoid compound.  Therefore there is no objective reason based upon the prior art of record that would provide fair motivation to combine genes for producing an isoprenoid and a gene encoding an O-linked acetylglucosamine transferase for protein post translational modification on the same plasmid or DNA construct.  It is noted that chitin and chitosan are produced by the action of chitin synthase that is a distinct class of enzymes from O-linked acetylglucosamine transferase.  See Dhugga et al. (WO 00/09729 A2); Lenardon et al. (Chitin synthase and fungal pathogenesis, Curr. Opin. Microbiol. 13 (2010): 416-23).
Regarding claim 62 and claims depending therefrom, it is noted that systems for transferring transgenic material to plant cells by contact with a cell are known in the prior art. For example, Kahn et al. (Agrobacterium tumefaciens-mediated transgenic plant and somaclone production through direct and indirect regeneration from leaves in Stevia rebaudiana with their glycoside profile, Protoplasma 251 (2014): 661-70) describe Agrobacterium tumefaciences mediated transgenic plant production with Stevia rebaudiana.  It is noted that claim 62 does not require any change the amount or quality of steviol glycoside produced.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652